Citation Nr: 0024110	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  97-23 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for chronic lumbar 
paravertebral and gluteal fibromyositis, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to March 
1946 and from January 1951 to August 1959.

This appeal arose from a December 1996 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the benefit 
sought.  In July 1999, the veteran testified at a personal 
hearing at the RO.

In the June 1997 notice of disagreement, the veteran appears 
to be raising a claim for entitlement to service connection 
for a nervous condition.  As this issue is not inextricably 
intertwined with the issue on appeal and has not been 
properly prepared for appellate review at this time, it is 
hereby referred to the RO for appropriate action.


REMAND

According to the applicable criteria, an appellant has 90 
days from the date of mailing of the notification of 
certification of the appeal to the Board of Veterans' Appeals 
(Board) in which to submit additional evidence directly to 
the Board.  38 C.F.R. § 20.1304(a) (1999).  Any evidence 
submitted prior to the expiration of this 90 day period, must 
be referred to the RO for review and the preparation of a 
supplemental statement of the case, unless this right is 
waived by the appellant or by the representative.  38 C.F.R. 
§ 20.1304(c) (1999).

In the instant case, the veteran was sent a letter dated 
April 7, 2000 that informed him that his case was being 
certified to the Board.  On June 1, 2000, within the 90 day 
period to do so, he submitted additional evidence to the 
Board for review.  However, there was no waiver of RO 
consideration of this evidence included.  Therefore, in order 
to ensure due process, this case must be referred to the RO 
so that this additional evidence may be considered.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

The RO should review all the evidence of 
record and issue a rating action and, if 
that action remains adverse to the 
appellant, an appropriate supplemental 
statement of the case.  The appellant and 
his representative should then be given 
an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




